CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)
I. CIR./DIST./ DIV. CODE                 2. PERSON REPRESENTED                                                                                  VOUCHER NUMBER
  District of NJ                          RASHEED A. MCNAIR
3. MAG. DKT./DEF. NUMBER                                  4. DIST. DKT./DEF. NUMBER                                5.   APPEALS DKT./DEF. NUMBER                      6. OTHER DKT. NUMBER
                                                          CR._18-281-(O1)
7. IN CASE/MATTER OF           (Case Name)                8. PAYMENT CATEGORY                                      9. TYPE PERSON REPRESENTED                         10. REPRESENTATION TYPE
                                                          lFeIony          LI Petty Offense                        [‘ Adult Defendant    U Appellant                       (See Instructions)

                                                          LI Misdemeanor   LI Other                                LI Juvenile Defendant LI Appellee
  USA V MCNAIR  .                                         LI Appeal                                                LI Other
                                                                                                                                                                       CC

I I.   OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section)                      If more than one offense, list (up to five,) major offenses charged, according to severity of offense.



   18:922(g)(1) FELON IN POSSESSION OF A FIREARM
12. ATTORNEY’S NAME (Ftr.ct Name,            MI., Last Name,           including any suffix),                      13. COURT ORDER
    AND MAILING ADDRESS                                                                                             f’ 0 Appointing Counsel                           LI C Co-Counsel
                                                                                                                    LI F Subs For Federal Defender                    U R Subs For Retained Attorney
 MARK G. DAVIS DAVIS LAW FIRM                                                                                         LI P Subs For Panel Attorney                    LI Y Standby Counsel
 2653 NOTTINGHAM WAY
 HAMILTON NJ 08619                                                                                                 PriorAttomey’s
                                                                                                                       Appointment Dates:
                                                      lfl          \     7
                                                                                                                    U Because the above-named person represented has testified under oath or has otherwise
       Telephone Number:                              ‘            /         —
                                                                                                                   satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does
                                                                                                                   not wish to waive counsel, and because the interests ofjustice so require, the attorney whose
14. NAME AND MAILING ADDRESS OF LAW FIRM                               (Only provide per instructions)             name appears in Item 12 is appointed to represent this person in this case, OR
                                                                                                                    LI Other (See Instruct ns)
                                                                                                                                              (5LJl A4PC
                                                                                                                                         Signature of Presiding Judge or By Order of the Court
                       ‘‘SAME’
                             /                                                                                                       11/14/2019
                                                                                                                                   Date of Order                               Nunc Pro Tunc Date
                                                                                                                   Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                                   appointment.        LI YES LI NO
                           CLAIM FOR SERVICES                             AND        EXPENSES                                                            FOR COURT USE ONLY
                                                                                                                             TOTAL               MATH/TECH.   MATh/TECH.
                                                                                                    HO RS                                                                A D DITIONAL
        CATEGORIES       (Attach itemization of   services with dates)                                                      AMOUNT                ADJUSTED     ADJUSTED
                                                                                                   CLAIMED
                                                                                                                            CLAIMED                HOURS       AMOUNT
15.     a. Arraignmentand/or Plea                                                                                              .‘‘Q.OO                                            G;00
        b Bail and Detention Heanngs                                                                                                 00
        c Motion Heanngs                                                                                                             ‘ij 00
        d TnaJ                                                                                                                       ‘ooOli.
        e Sentencing Heanngs
        f Revocation Heanngs
        g. Appeals Court
                                                                                                                        ttit’Jt4
        h. Other (Specfy on additional sheets)                                                                                       0.00
        (RATEPERHOUR=$                                         )       TOTALS:                                 0.00                  0.00                    0.00
16.     a.   Interviews and Conferences                                                                                              0.00
        b.   Obtaining and reviewing records                                                                                         0.00
        c.   Legal research and brief wnting                                                                                         0.00
   ‘    d.   Travel time                                                                                                             0.00
        e.   Investigative and other work (Specfy on      additional sheets)                                                         0.00                                            —

   C
        (RATE PER HOUR = $                                     )       TOTALS:                                 0.00                  0.00                    0.00                    0.00
17.     Travel Expenses (lodging, parking,   meals, mileage, etc.)


18.     Other Expenses (other than expert,   transcripts, etc.)


GRAND TOTALS (CLAIMED AND ADJUSTED):                                                                                               0.00                                              0.00
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                                            20. APPOINTMENT TERMINATION DATE                          21. CASE DISPOSITION
                                                                                                                             IF OTHER THAN CASE COMPLETION
       FROM:                                                 TO:
22. CLAIM STATUS                    LI Final Payment                       LI Interim Payment Number                                                 U Supplemental Payment
       Have you previously applied to the court for compensation and/or reimbursement for this case? U YES U NO               If yes, were you paid?    U YES        U NO
       Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
       representation? U YES         U NO            If yes, give details on additional sheets.
       I swear or affirm the truth or correctness of the above statements.
       Signature of Attorney                                                                                                                              Date

                                                               APPROVED FOR PAYMENT                                     —   COURT USE ONLY
23. IN COURT COMP.                     24. OUT OF COURT COMP.                         25. TRAVEL EXPENSES                   26. OTHER EXPENSES                        27. TOTAL AMT. APPR./CERT.
                                                                                                                                                                       $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                                        DATE                                      28a. JUDGE CODE


29. IN COURT COMP.                     30. OUT OF COURT COMP.                         31. TRAVEL EXPENSES                   32. OTHER EXPENSES                        33. TOTAL AMT. APPROVED
                                                                                                                                                                       $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                                               DATE                                      34a. JUDGE CODE
    in excess of the statutoty threshold amount.
